Citation Nr: 1327298	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent.  

2.  Entitlement to an increased rating for hemorrhoids, rated 0 percent prior to January 30, 3013, and 10 percent as of January 30, 2013.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty service from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran requested a hearing before a Decision Review Officer (DRO) in May 2010.  In June 2010, he withdrew his request for a hearing.  The Board remanded the Veteran's claims in October 2012.

A February 2013 rating decision assigned a 10 percent rating for hemorrhoids, effective January 30, 2013.  However, that was not a full grant of the benefit sought and the claim for increase remains on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by compensable limitation of motion or recurrent instability, but there is evidence of arthritis and painful motion.  

2.  Prior to January 30, 2013, the Veteran's hemorrhoids were manifested by one internal hemorrhoid with no evidence of rectal prolapse, fissures, fistulas, or abscesses.  

3.  Since January 30, 2013, the Veteran's hemorrhoids are manifested mild and moderate internal hemorrhoids evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5003-5260 (2012).

2.  Prior to January 30, 2013, the criteria for a compensable rating for hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2012).  

3.  As of January 30, 2013, the criteria for a rating in excess of 10 percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2008, October 2008, September 2009, and October 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2012); Esteban v. Brown, 6 Vet. App. 259 (1995).

Left Knee Disability

The Veteran contends that his left knee disability warrants an increased rating.  

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5003-5260 for degenerative arthritis and limitation of flexion.  38 C.F.R. § 4.71a (2012).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2012).

Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Ratings under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  

Normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2012).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the knee.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

VA outpatient treatment reports show that the Veteran reported left knee pain in October 2007.  Physical examination of the left knee revealed flexion to 140 degrees and extension of 0 degrees.  There was no pain on range of motion testing.  The Veteran was noted to have a steady gait with no functional limitations on standing or walking.  There was minimal crepitus noted and no edema, effusion, instability, tenderness on palpation, erythema, heat, abnormal movement, or guarding on movement.  The Veteran was assessed with left knee arthralgia.  The Veteran reported left knee pain in October 2009.

At a June 2008 VA examination, the Veteran reported that his left knee disability slowed him down and required that he take frequent breaks to rest his knee, particularly when driving long distances or standing on his feet for extended periods.  He was unable to use a push lawnmower.  Physical examination revealed that the Veteran ambulated with a normal gait without the use of any assistive devices, braces, or splints.  Examination of the knee revealed no edema, erythema, or heat.  There was tenderness to palpation on both sides of the knee superior to the joint line.  There was some grinding with rocking of the patella.  The patella was noted to be hypermobile and there was no joint laxity or joint effusion.  Range of motion testing revealed flexion to 140 degrees with pain and extension of 0 degrees without pain.  Pain was noted from 85 degrees to 140 degrees of flexion.  The examiner noted a loud audible pop when the Veteran's knee was flexed at 140 degrees.  There was palpable crepitus under the kneecap when the knee went from full flexion to extension.  Repetitive motion testing did not produce any additional pain, change in range of motion, fatigability, weakness, or incoordination.  The Veteran did not demonstrate any objective evidence of pain during the examination but offered verbal complaints .  The examiner assessed the Veteran with degenerative joint disease of the left knee with pain.  

Private treatment reports from Self Regional Healthcare show a report of pain in the joints including the left knee joint for one month in October 2009.  Physical examination of the left knee revealed normal left knee joint, normal range of motion, normal gait, and normal weight bearing.  There was no swelling, edema, or erythema.  Ligamentous instability, effusion, limited range of motion, antalgic gait, and painful motion were not found.  There was a click in the left knee.  In October 2012, the Veteran reported joint pain in the left knee.  Physical examination revealed tenderness in the left knee and no visible deformity.  

At a VA examination in October 2009, the Veteran reported pain, stiffness, and swelling of the left knee.  He denied deformity, instability, giving way, locking, weakness, lack of endurance, effusion, episodes of dislocation or subluxation, inflammation, swelling, heat, redness, tenderness, or drainage.  He did not use any crutches, braces, canes, or corrective shoes.  He denied any hospitalizations due to his left knee disability.  He also denied flare-ups of joint disease.  The examiner indicated that the Veteran had not missed any work due to his left knee disability, but noted that the left knee disability prevented prolonged standing or walking.  Physical examination of the left knee revealed no edema or erythema.  There was audible popping and positive tenderness near the medial patella on palpation and mild crepitus on palpation.  There was no functional limitation on standing or walking and the Veteran's gait was mildly antalgic.  Range of motion testing revealed flexion to 120 degrees with report of pain from 100 to 120 degrees.  Extension was to 0 degrees with report of pain throughout.  The examiner indicated that there was no objective evidence of pain, weakness, incoordination, fatigue, or lack of endurance with three repetitions of motion and no subjective report of increased pain during three repetitions of motion.  X-rays of the left knee revealed mild patellar enthesopathic changes.  The examiner assessed the Veteran with a mild left patellar enthesopathic bone spur.  

At a VA examination in October 2012, the Veteran was noted to have degenerative arthritis of the left knee based on x-rays.  The Veteran reported flare-ups of left knee pain that were usually brought on by cold weather, and swelling and aching after walking a long distance.  Range of motion testing revealed 140 degrees of flexion and 0 degrees of extension with no objective evidence of pain motion.  The Veteran was able to perform repetitive use testing with three repetitions with no additional limitations of range of motion of the knee.  Pain and swelling on repetitive use were reported by the Veteran.  There was no tenderness or pain to palpation for the joint line or soft tissues of the knee.  Muscle strength testing and joint stability tests were normal and there were no meniscal conditions noted.  The Veteran was noted to ambulate with no assistive devices.  The examiner indicated that the Veteran's left knee disability did not impact his ability to obtain and maintain his job as a shift foreman at a plant.  The examiner indicated that there was no history of genu recurvatum or of malunion or nonunion of the tibia or fibula or of instability requiring a brace.  There was no history of recurrent subluxation or instability.  The Veteran reported occasional pain and mild swelling and there was x-ray evidence of mild arthritis.  There was no evidence of excess or weakened movement or incoordination.  

As an initial matter, the Board notes that the Veteran was diagnosed with degenerative joint disease of the left knee by x-ray, with pain on range of motion at the June 2008 VA examination.  The Board finds the limitation caused by the pain, although noncompensable, warrants a 10 percent rating.  In the absence of involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes, the Board finds that a rating of more than 10 percent is not warranted under Diagnostic Code 5003 for the left knee.  

The Board will now turn to the Diagnostic Codes pertaining specifically to the knees.  

The Veteran's left knee disability was also rated under Diagnostic Code 5260.  Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  The examinations of record reveal flexion limited to no worse than 120 degrees during the VA examinations of record which does not warrant a compensable rating under Diagnostic Code 5260.  

Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  A 10 percent rating is warranted when slight.  A 20 percent rating is warranted when moderate.  A 30 percent rating is warranted when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  The various examinations of record do not show findings consistent with recurrent subluxation or lateral instability.  Multiple VA and private examiners specifically found that there was no joint laxity or instability present.  Similarly, there is no evidence of recurrent subluxation.  Consequently, the Board finds that an increased rating is not warranted under Diagnostic Code 5257 at any time during the pendency of the appeal because the objective medical evidence does not show recurrent subluxation or lateral instability.  

Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension is limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  The examinations of record do not  show limitation of extension to 10 degrees as required for a compensable rating.  Moreover, ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.  Consequently, the Board finds a rating in excess of 10 percent is not warranted under Diagnostic Code 5261.  

Additionally, there was no evidence of any functional loss which would equate to a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does not show any additional functional loss due to pain or any other factors that would warrant any higher rating.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's left knee disability is not manifested by any of the disabilities or symptoms associated with those diagnostic codes.  

In sum, the Board finds that the Veteran's left knee disability does not warrant a rating in excess of 10 percent at any time during the relevant appeal period.  The preponderance of the evidence is against the assignment of any higher rating and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran contends that his hemorrhoids warrant an increased rating.  

The Veteran's hemorrhoids have been rated under Diagnostic Code 7336.  Under Diagnostic Code 7336, a 0 percent rating is warranted when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).

At a VA examination in June 2008, the Veteran reported a history of external hemorrhoids dating to service.  He reported intermittent episodes of anal itching, pain, bleeding, perianal drainage of a pus-like material, and occasional fecal leakage.  He denied frank fecal incontinence or involuntary bowel movements.  He denied the use of absorbent pads or thrombosis of hemorrhoids.  He also denied the use of oral or topical treatment for hemorrhoids.  The Veteran indicated that he underwent a hemorrhoidectomy in the 1980s and had not had any other surgical procedures for hemorrhoids.  Physical examination of the anal area revealed no evidence of drainage or fecal leakage and no external lesions were noted in the anal area.  There was no sign of irritation of the skin surrounding the anal opening, no fissures, and no thrombosed hemorrhoids.  There was one small hemorrhoid palpated.  There was no evidence of bleeding or rectal prolapse and the sphincter tone was normal.  The examiner diagnosed the Veteran with external hemorrhoids with intermittent symptoms as described.  

At an October 2009 VA examination, the Veteran reported intermittent internal and external hemorrhoids with associated rectal bleeding, anal itching, sharp shooting pain, rectal swelling, and pressure.  No medications were used to treat hemorrhoids. He denied fecal incontinence, a history of hospitalizations, or surgery, with the exception of a surgery in service and in the 1980s.  The Veteran also denied rectal prolapse, anal infections, proctitis, fistulas, and neoplasms of the rectum and anus.  Physical examination revealed normal lumen size and normal sphincter tone.  The examiner indicated that there was tenderness to palpation of an internal hemorrhoid.  There was no evidence of rectal prolapse, fissures, fistulas, or abscesses.  The examiner diagnosed the Veteran with a history of hemorrhoidectomy for internal and external hemorrhoids with residual hemorrhoidal tag and internal hemorrhoid with minimal nondisfiguring external scarring noted about the anus.  

Private treatment reports from Greenwood Internal Medicine show that in August 2009, the Veteran was noted to have had a long history of hemorrhoids with some swelling and pain, but no constipation.  

VA treatment reports do not show treatment for hemorrhoids although hemorrhoids are noted as part of the Veteran's medical history.  

At a January 2013 VA examination, the Veteran reported a history of inflammation of the perianal area with swelling, irritation, and bleeding.  He indicated that he had some discomfort and pain with occasional bleeding.  He reported normal stools with no blood.  He denied internal hemorrhoids that prolapsed, but endorsed external hemorrhoids.  The Veteran indicated that he used a pad when he had a flare-up about every two months and he used Preparation-H with flare-ups.  He denied fecal incontinence but endorsed fecal urgency with occasional "dripping" of stool during flares.  There was no history of rectal or prolapsed internal hemorrhoids and no history of proctitis or neoplasm of the rectum or anus, although the examiner noted that there may be a recurrent chronic anorectal infection as the Veteran reported a history of occasional smelly pus.  The examiner indicated that the Veteran's hemorrhoids did not interfere with his employment although the Veteran indicated that he limited his walking during a flare-up.  Anoscopy revealed normal anal tone and normal anal squeeze, and thus normal anal sphincter on examination.  A contour defect/trough was noted in the right lateral anal area consistent with post-surgical scarring.  There was no obvious anal fistula in the right lateral perianal area, but there was some swelling just anterior to the trough.  There was no evidence of an anal fissure and his right posterior internal hemorrhoid was noted to be moderate in size and irritated, although not frankly bleeding.  The right anterior and left lateral internal hemorrhoids were small in size and not irritated or bleeding and there was no pus present.  The examiner noted that the Veteran reported a history of a chronic process that occurred on a regular basis which was collaborated on anoscopy.  The examiner indicated that the Veteran was not anemic.  The examiner concluded that the Veteran had internal hemorrhoids which were probably the source of the Veteran's recurrent bleeding although not bleeding at the time of the examination.  The examiner noted that some patients who have surgery are predisposed to continued problems such as large anal tags, difficulty maintaining perianal hygiene, rectal bleeding, fecal urgency, and occasional incontinence.  

The evidence shows that the Veteran has a history of hemorrhoids dating to service.  At the examinations of record dated prior to January 2013, the Veteran's symptomatology consisted of a small hemorrhoid at the examinations of record with no evidence of large or thrombotic irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  Further, the private and VA treatment reports associated with the claims file do not show evidence of large or thrombotic irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  Consequently, the Board finds that a compensable rating is not warranted prior to January 30, 2013.  

The Board finds that the hemorrhoids do not warrant a compensable rating at any time prior to January 30, 2013.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating prior to January 30, 2013, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since January 30, 2013, there is evidence of one moderate internal hemorrhoid and small internal hemorrhoids which were noted to be the most likely cause of the Veteran's recurrent bleeding.  The examiner indicated that the physical examination evidenced frequent recurrences.  However, there was no evidence of persistent bleeding with secondary anemia or fissures, as is required for a higher rating.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted since January 30, 2013.

The Board finds that the hemorrhoids do not warrant a rating in excess of 10 percent at any time since January 30, 2013.  The preponderance of the evidence is against the assignment of any higher rating and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2012).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2012).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected left knee disability or hemorrhoids markedly interfere with employment, beyond that contemplated in the assigned rating, or cause frequent periods of hospitalization.  While the October 2009 VA examiner indicated that the Veteran's left knee disability prevented prolonged standing or walking, those findings are not tantamount to marked interference with employment.  Moreover, the service-connected left knee disability and hemorrhoids have not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral for consideration of an extraschedular rating are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for a left knee disability, rated 10 percent, is denied.  

Entitlement to an increased rating for hemorrhoids, rated 0 percent prior to January 30, 3013, and 10 percent as of January 30, 2013, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


